     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 1 of 11 Page ID #:497



1      SEYFARTH SHAW LLP
       Myra B. Villamor (SBN 232912)
2      mvillamor@seyfarth.com
       2029 Century Park East, Suite 3500
3      Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
4      Facsimile: (310) 201-5219
5
       Attorneys for Defendant
6      STARBUCKS CORPORATION
7
8                                  UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     SHIRLEY LINDSAY,                               Case No. 2:18-cv-01917-GW-PLA
12                    Plaintiff,                      DEFENDANT STARBUCKS
                                                      CORPORATION’S REQUEST FOR
13              v.                                    EVIDENTIARY RULING ON
                                                      SPECIFIED OBJECTIONS
14     OVERLAND PARTNERS SEPULVEDA,
       LLC, a California Limited Liability            Date:               April 10, 2019
15     Company; STARBUCKS                             Time:               8:30 a.m.
       CORPORATION, a Washington                      Courtroom:          9D
16     Corporation; and DOES 1-10,
                                                      Complaint Filed:    March 8, 2018
17                    Defendants.
                                                      Trial:               May 28, 2019
18                                                    Pretrial Conference: May 16, 2019
19
20
21
22
23
24
25
26
27
28
                           DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                  Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 2 of 11 Page ID #:498



1               Defendant Starbucks Corporation (“Defendant”) requests an evidentiary ruling on
2      the following objections to the Declaration of Shirley Lindsay In Support Of Her Motion
3      For Partial Summary Judgment (Dkt. 43-6), the Declaration of Evens Louis In Support of
4      Plaintiff’s Motion For Partial Summary Judgment, and Exhibits 5 and 6 (Dkt. 43-9 & 43-
5      10) filed by Plaintiff Shirley Lindsay (“Plaintiff”) in support of Plaintiff’s Motion for
6      Summary Judgment Or, In The Alternative, Partial Summary Judgment.
7
8                       DECLARATION OF PLAINTIFF SHIRLEY LINDSAY
9      Objection No. 1:
10              Declaration of Shirley Lindsay In Support Of Her Motion For Partial
11     Summary Judgment (“Plaintiff’s Declaration”) (Dkt. 43-6) page 2, line 18, ¶ 8:
12              “However the disabled parking spaces were not accessible to me.”
13     Basis for Objection:
14              Lacks foundation. Fed. R. Evid. 602.
15              Improper legal conclusion. Evidentiary facts are required for declarations in
16     support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
17     Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
18     585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
19     create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
20     (1979).
21     Court’s Ruling on Objection:
22              Sustained _______        Overruled ________
23     ///
24     ///
25     ///
26     ///
27     ///
28
                             DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                    Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 3 of 11 Page ID #:499



1      Objection No. 2:
2      Plaintiff’s Declaration (Dkt. 43-6) page 2, lines 19-20, ¶ 9:
3               “The parking stall and access aisle of the disabled parking space in front of the
4      Starbucks contain slopes and cross-slopes.”
5      Basis for Objection:
6               Lacks foundation. Fed. R. Evid. 602.
7      Court’s Ruling on Objection:
8               Sustained _______         Overruled ________
9
10     Objection No. 3:
11     Plaintiff’s Declaration (Dkt. 43-6) page 2, lines 23-25, ¶ 11:
12              “Additionally, the parking stall and access aisle in front of the building across from
13     the Starbucks are not level with each other because there is a built up curb ramp that runs
14     into the access aisle.” (Emphasis added.)
15     Basis for Objection:
16              Relevance. Fed. R. Evid. 401, 402.
17              Lacks foundation. Fed. R. Evid. 602.
18     Court’s Ruling on Objection:
19              Sustained _______         Overruled ________
20
21     Objection No. 4:
22     Plaintiff’s Declaration (Dkt. 43-6) page 2, line 28 - page 3, line 3, ¶ 13:
23              “After I parked and proceeded towards the accessible entrance, I found that there is
24     no safe wheelchair accessible route of travel from the boundary of the site to the
25     accessible entrance of the Starbucks.”
26     Basis for Objection:
27              Lacks foundation. Fed. R. Evid. 602.
28
                                                      2
                              DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                     Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 4 of 11 Page ID #:500



1               Improper legal conclusion. Evidentiary facts are required for declarations in
2      support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
3      Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
4      585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
5      create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
6      (1979).
7      Court’s Ruling on Objection:
8               Sustained _______        Overruled ________
9
10     Objection No. 5:
11     Plaintiff’s Declaration (Dkt. 43-6) page 3, lines 4-5, ¶ 14:
12              “The public sidewalks terminate after entering the boundary of the property and
13     there is no safe path of travel after that point.”
14     Basis for Objection:
15              Lacks foundation. Fed. R. Evid. 602.
16              Improper legal conclusion. Evidentiary facts are required for declarations in
17     support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
18     Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
19     585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
20     create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
21     (1979).
22     Court’s Ruling on Objection:
23              Sustained _______        Overruled ________
24     ///
25     ///
26     ///
27     ///
28
                                                      3
                             DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                    Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 5 of 11 Page ID #:501



1      Objection No. 6:
2      Plaintiff’s Declaration (Dkt. 43-6) page 3, lines 6-8, ¶ 15:
3               “Inside the Starbucks, although Defendants provided a lowered transaction counter
4      which was less than 36 inches in height, the counter was still not accessible to me.”
5      Basis for Objection:
6               Lacks foundation. Fed. R. Evid. 602.
7               Improper legal conclusion. Evidentiary facts are required for declarations in
8      support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
9      Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
10     585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
11     create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
12     (1979).
13     Court’s Ruling on Objection:
14              Sustained _______        Overruled ________
15
16     Objection No. 7:
17     Plaintiff’s Declaration (Dkt. 43-6) page 3, lines 12-14, ¶ 17:
18              “The photographs submitted as Exhibit 5 truly and accurately depict the violations
19     I encountered on the day(s) of my visit to Starbucks, on December 24, 2017, and January
20     12, 2018.”
21     Basis for Objection:
22              Lacks foundation. Fed. R. Evid. 602.
23              Lacks authentication. Fed. R. Evid. 901. Plaintiff provides no testimony
24     authenticating the photographs submitted by declarant Evens Louis (Dkt. 43-8) as Exhibit
25     5 (Dkt. 43-9).
26              Improper legal conclusion. Evidentiary facts are required for declarations in
27     support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
28
                                                     4
                              DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                     Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 6 of 11 Page ID #:502



1      Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
2      585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
3      create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
4      (1979).
5      Court’s Ruling on Objection:
6               Sustained _______         Overruled ________
7
8                                 DECLARATION OF EVENS LOUIS
9      Objection No. 8:
10     Declaration Of Evens Louis In Support Of Plaintiff’s Motion For Partial Summary
11     Judgment (“Louis Declaration”) (Dkt. 43-8) page 1, line 24 - page 2, line 3, ¶¶ 1-2:
12              “I, the undersigned, am an investigator hired by the Center for Disability Access to
13     conduct a field investigation in this case. Based upon my own experience and
14     knowledge, I can competently testify to the following.”
15              “I was given the assignment of going to the Starbucks located at or about 4114
16     Sepulveda Blvd., Culver City, California, (‘Starbucks’) and taking photographs and
17     measurements of the parking, path of travel and transaction counter.”
18     Basis for Objection:
19              Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
20              Inadmissible opinion testimony. Testimony does not set forth qualifications or
21     describe methodology. Fed. R. Evid. 702.
22              Lacks foundation. Fed. R. Evid. 602.
23              Improper legal conclusion. Evidentiary facts are required for declarations in
24     support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
25     Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
26     585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
27
28
                                                     5
                              DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                     Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 7 of 11 Page ID #:503



1      create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
2      (1979).
3      Court’s Ruling on Objection:
4               Sustained _______         Overruled ________
5
6      Objection No. 9:
7      Louis Declaration (Dkt. 43-8) page 2, lines 4-10, ¶ 3:
8               “I found that the off street parking lot serving the Retail Plaza where the Starbucks
9      is located had approximately 100 parking spaces at street level, four of which were
10     designated for use by persons with disabilities.”
11     Basis for Objection:
12              Relevance. Fed. R. Evid. 401, 402.
13              Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
14              Inadmissible opinion testimony. Fed. R. Evid. 702.
15              Lacks foundation. Fed. R. Evid. 602.
16     Court’s Ruling on Objection:
17              Sustained _______         Overruled ________
18
19     Objection No. 10:
20     Louis Declaration (Dkt. 43-8) page 2, lines 11-21, ¶¶ 5-9:
21              “The disabled parking spaces located in front of Starbucks had running slopes of
22     4%, 4.5% and 2.1 gradient.”
23              “The disabled parking spaces located in front of Starbucks had cross slopes of
24     1.9%, 1.7% and 2.1% gradient.”
25              “The parking stall and access aisle of the disabled parking spaces in front of the
26     building across from the Starbucks had a built up curb ramp that runs into the access
27     aisle.” (Emphasis added.)
28
                                                      6
                              DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                     Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 8 of 11 Page ID #:504



1               “The disabled parking spaces across from Starbucks had running slopes of 2.4%,
2      9.0/3.7% and 2.3% gradient.”
3               “The disabled parking spaces across from Starbucks had cross slopes of 0.2%,
4      2.4% and 0.9% gradient.”
5      Basis for Objection:
6               Relevance. Fed. R. Evid. 401, 402.
7               Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
8               Inadmissible opinion testimony. Fed. R. Evid. 702.
9               Lacks foundation. Fed. R. Evid. 602.
10     Court’s Ruling on Objection:
11              Sustained _______         Overruled ________
12
13     Objection No. 11:
14     Louis Declaration (Dkt. 43-8) page 2, lines 22-24, ¶ 10:
15              “There is no wheelchair accessible route of travel from the boundary of the site to
16     the accessible entrance of the Starbucks.”
17     Basis for Objection:
18              Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
19              Inadmissible opinion testimony. Fed. R. Evid. 702.
20              Lacks foundation. Fed. R. Evid. 602.
21              Improper legal conclusion. Evidentiary facts are required for declarations in
22     support of a motion for summary judgment. Fed. R. Civ. Proc. 56(c)(4); Civ. L. R. 7-7.
23     Mere conclusions of law are not sufficient. See e.g., British Airways Bd. v. Boeing Co.,
24     585 F.2d 946, 952 (9th Cir. 1978) (legal argument cannot establish an admissible fact or
25     create an issue of fact for purposes of summary judgment) cert. denied, 440 U.S. 981
26     (1979).
27     ///
28
                                                     7
                              DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                     Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
     Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 9 of 11 Page ID #:505



1      Court’s Ruling on Objection:
2               Sustained _______        Overruled ________
3
4      Objection No. 12:
5      Louis Declaration (Dkt. 43-8) page 2, lines 25-26, ¶ 11:
6               “Inside the Starbucks, the transaction counter was crowded with merchandise and
7      displays.”
8      Basis for Objection:
9               Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
10              Inadmissible opinion testimony. Fed. R. Evid. 702.
11              Lacks foundation. Fed. R. Evid. 602.
12     Court’s Ruling on Objection:
13              Sustained _______        Overruled ________
14
15     Objection No. 13:
16     Louis Declaration (Dkt. 43-8) page 2, lines 27-28, ¶ 12:
17              “Due to the placement of merchandise and displays the clear space by the card
18     reader measured as narrow as 15 inches in width.”
19     Basis for Objection:
20              Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
21              Inadmissible opinion testimony. Fed. R. Evid. 702.
22              Lacks foundation. Fed. R. Evid. 602.
23     Court’s Ruling on Objection:
24              Sustained _______        Overruled ________
25     ///
26     ///
27     ///
28
                                                    8
                             DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                    Case No. 2:18-cv-01917-GW-PLA
       55503576v.1
 Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 10 of 11 Page ID #:506



1    Objection No. 14:
2    Louis Declaration (Dkt. 43-8) page 3, lines 1-6, ¶¶ 13-14; Exhibit 5 (Dkt. 43-9), pages
3    1-44; and Exhibit 6 (Dkt. 43-10), page 1:
4             “The photographs submitted as Exhibit 5 are true and accurate copies of the
5    photographs I took on February 23, 2018.”
6             “The screenshots submitted as Exhibit ‘6’ truly and accurately depict the parking
7    lot and the measurements I took at the parking lot, on February 28, 2018.”
8    Basis for Objection:
9             Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
10            Inadmissible opinion testimony. Fed. R. Evid. 702.
11            Lacks foundation. Fed. R. Evid. 602.
12            Lacks authentication. Fed. R. Evid. 901.
13   Court’s Ruling on Objection:
14            Sustained _______        Overruled ________
15
16   Objection No. 15:
17   Louis Declaration (Dkt. 43-8) page 3, line 7, ¶ 15:
18            “I personally took all my measurements with a slope gauge.”
19   Basis for Objection:
20            Failure to comply with Fed. R. Civ. Proc. 26(a)(2).
21            Inadmissible opinion testimony. Fed. R. Evid. 702.
22            Lacks foundation. Fed. R. Evid. 602.
23   Court’s Ruling on Objection:
24            Sustained _______        Overruled ________
25   ///
26   ///
27   ///
28
                                                   9
                            DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                                   Case No. 2:18-cv-01917-GW-PLA
     55503576v.1
 Case 2:18-cv-01917-GW-PLA Document 64-1 Filed 03/11/19 Page 11 of 11 Page ID #:507



1    DATED: March 11, 2019                       SEYFARTH SHAW LLP
2
3                                                By: /s/ Myra B. Villamor
                                                    Myra B. Villamor
4                                                   Attorneys for Defendant
                                                    STARBUCKS CORPORATION
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            10
                      DEFENDANT STARBUCKS CORPORATION’S REQUEST FOR EVIDENTIARY RULING
                                                             Case No. 2:18-cv-01917-GW-PLA
     55503576v.1
